IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,348-02


JUAN LIZCANO, Relator

v.


THE HONORABLE ANDREW CHATHAM, Respondent






ON MOTION FOR LEAVE TO FILE APPLICATION FOR WRIT OF
MANDAMUS FROM CAUSE NO. W05-59563-S(A)
IN THE 282ND CRIMINAL DISTRICT COURT
DALLAS COUNTY


Per Curiam. 

O R D E R



	We have before us a motion for leave to file an application for writ of mandamus. 
Before deciding whether to grant relator leave to file his petition, we believe the respondent,
the Hon. Andrew Chatham, judge of the 282nd Criminal District Court, and Mr. Craig
Watkins, the Criminal District Attorney of Dallas County, should have the opportunity to
respond.  Therefore, within 30 days of the date of this order, Judge Chatham and Mr.
Watkins, or their representatives, shall file their respective responses in this Court.  
	IT IS SO ORDERED THIS THE 15TH DAY OF JUNE,  2011.

Do Not Publish